PER CURIAM.
We affirm the order entered by the trial court granting the Department of Children and Families’ Motion for Emergency Medical Services to immunize the minor children in the temporary legal custody of the Department. See M.W. v. Davis, 756 So.2d 90 (Fla.2000). We also vacate the emergency stay of the trial court’s order previously granted by this court.
Appellant, M.S., also argues for the first time on appeal that the trial court violated her constitutional rights by granting the Department’s motion. Constitutional issues are waived unless they are first presented in the trial court. See Fleischer v. Fleischer, 586 So.2d 1253, 1254 (Fla. 4th DCA 1991); see also Reese v. State, Dep’t of Transp., 743 So.2d 1227 (Fla. 4th DCA 1999).
AFFIRMED; EMERGENCY STAY VACATED.
STEVENSON, SHAHOOD and HAZOURI, JJ., concur.